IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                            June 5, 2008
                                       No. 07-60513
                                                                      Charles R. Fulbruge III
                                                                              Clerk
HARTFORD FIRE INSURANCE COMPANY

                                                  Plaintiff - Appellee
v.

PRIDE CONSTRUCTION INC

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                     for the Northern District of Mississippi


Before REAVLEY, BENAVIDES, and OWEN, Circuit Judges.
PER CURIAM:*
       The district court’s preliminary injunction order requiring Pride
Construction, Inc. to post collateral is affirmed. Pride is bound by its indemnity
agreement to pay Hartford on demand the amount necessary to protect against
all losses or expenses when Hartford determines that liability exists. There is
ample evidence of the liability and potential difficulty in collecting the amount
from Pride in this suit. The court’s order is within its authority and discretion.
All outstanding motions are denied.
       AFFIRMED.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.